COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                   NO. 02-11-00309-CR


MARLOWE ANTOHETTA WILLIS                                               APPELLANT

                                            V.

THE STATE OF TEXAS                                                           STATE


                                        ------------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION1
                                         ----------

      Pursuant to a plea bargain, Appellant Marlowe Antohetta Willis pled guilty

to the state jail felony of debit card abuse, and the trial court convicted Appellant

of that offense and sentenced Appellant to six months’ confinement. Appellant

filed a timely notice of appeal.

      The trial court’s certification states that this is a plea-bargained case and

that Appellant has no right of appeal. Accordingly, we informed Appellant by


      1
       See Tex. R. App. P. 47.4.
letter on July 26, 2011, that this case was subject to dismissal unless Appellant

or any party showed grounds for continuing the appeal on or before Friday,

August 5, 2011.2 Appellant responded not with any grounds for continuing the

appeal but instead with a pro se motion to dismiss the appeal and to send a

mandate to the trial court, a request that we liberally construe as a request to

accelerate the mandate.      This court is of the opinion that the request to

accelerate the mandate should be granted.3

      Accordingly, we dismiss this appeal4 and grant the motion to accelerate the

mandate. The mandate shall issue immediately.



                                                 PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 15, 2011




      2
       See Tex. R. App. P. 25.2(a)(2), (d).
      3
       See Tex. R. App. P. 18.1(c).
      4
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2